Citation Nr: 9916209	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-28 206	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for defective hearing.

3.  Evaluation of a right knee disorder, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carrie Schlosser, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1948 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and March 1998 rating 
decisions by the RO.  In May 1997, the RO denied service 
connection for carpal tunnel syndrome and defective hearing.  
The veteran filed an notice of disagreement in June 1997 and 
a substantive appeal in August 1997.  A claim of service 
connection for right knee disability was filed in January 
1998.  By its March 1998 rating decision, the RO granted 
service connection and assigned a 10 percent rating.  The 
veteran filed a notice of disagreement with this decision 
later in March 1998 and filed a substantive appeal in June 
1998.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).  


FINDINGS OF FACT

1.  By a May 1997 decision, the RO denied service connection 
for carpal tunnel syndrome and defective hearing.

2.  By a March 1998 decision, the RO granted service 
connection for a right knee disability and assigned a 10 
percent rating.

3.  The veteran appealed both the May 1997 denial of service 
connection and the March 1998 denial of a rating greater than 
10 percent.

4.  The veteran died on May [redacted] 1999, while his appeal of 
both rating decisions was pending.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction above, the veteran expressed 
disagreement with a May 1997 denial of service connection for 
carpal tunnel syndrome and defective hearing.  He also 
expressed disagreement with a March 1998 assignment of a 10 
percent rating for service-connected right knee disability.  
Statements of the case were issued in July 1997 and April 
1998, respectively, and the veteran filed substantive appeals 
within 60 days of each.  See 38 C.F.R. § 20.302 (1998).  
Consequently, he had done all that was necessary to perfect 
an appeal to the Board.  38 C.F.R. § 20.200 (1998).  However, 
he died on May [redacted] 1999, during the pendency of his appeal.  

As a matter of law, the veteran's claims do not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits must therefore be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


